Citation Nr: 1011511	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a claimed left 
ankle condition.  

2.  Entitlement to service connection for claimed pneumonia 
and bronchitis.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

4.  Entitlement to service connection for a claimed sinus 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the RO.  

The Veteran offered testimony at the RO before a Veterans Law 
Judge in May 2008.  In February 2009, the Board remanded the 
appeal for additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran's May 2008 hearing was conducted by a Veterans 
Law Judge who is no longer with the Board.  The Board sent 
the Veteran a letter in February 2010, offering him another 
opportunity for a personal hearing.  

The Veteran responded in March 2010, indicating that he 
desired another Board hearing at the RO.  Accordingly, in 
order to afford the Veteran every consideration, He should be 
scheduled for hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a Board hearing 
at the earliest available opportunity.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the RO should 
undertake any indicated development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

